Citation Nr: 0714876	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-14 433	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for claimed hepatitis 
C.  



WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from November 1966 to June 
1969, including service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The veteran and his wife testified at a videoconference 
hearing before the undersigned Veterans Law Judge in March 
2007, and a transcript of the hearing is of record.  

For the reasons indicated hereinbelow, the issues on appeal 
are being remanded to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center in Washington, DC.  



REMAND

In determining whether service connection is warranted for 
PTSD, the Board notes that there must be medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2006).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  

Although PTSD was diagnosed in postservice VA treatment 
records beginning in 2002, this diagnosis is not linked to 
any specifically verified incidents of service or to the fact 
that the veteran knew someone who was killed in Vietnam prior 
to his being there.  

An April 2003 PTSD Questionnaire is on file, but the 
information provided about stressors incurred during service, 
such as witnessing men being killed, is not sufficiently 
detailed to be verified.  

Even though an attempt was made by VA to examine the veteran 
in January 2005, it has been contended by the veteran at his 
March 2007 personal hearing that he never received this 
notification, possibly because he had moved.  

Although the veteran failed to respond to a December 2006 VA 
letter requesting additional information on the veteran's 
service stressors, the Board concludes that one final attempt 
should be made to obtain this information in an attempt to 
verify the veteran's service stressors.  

With respect to the claim for service connection for 
Hepatitis C, the Board notes that, although a January 2003 VA 
opinion concluded that it was as likely as not that the 
veteran's Hepatitis C was contracted in service, the examiner 
noted that the claims file was not available.  Additionally, 
the examiner did not provide a rationale for this opinion, 
other than based on the veteran's subjective history.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2006), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence, etiology, or severity of a 
disability.  See also 38 C.F.R. § 3.159 (2006).  

Accordingly, the issues on appeal are REMANDED to the AOJ for 
the following actions:  

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claims on appeal, such as 
treatment since the most recent evidence 
dated in July 2006.  After obtaining any 
necessary authorization from the veteran 
for the release of his private medical 
records, the AOJ should obtain and 
associate with the file all records that 
are not currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran of 
this and request him to provide a copy of 
the outstanding medical records if 
possible.  

2.  The AOJ should take appropriate steps 
to obtain a detailed description of all 
of the service stressors that the veteran 
believes may have contributed to the 
development of his PTSD.  The veteran 
should be as specific as possible as to 
the date, place, and circumstances of the 
incident, and the names of any 
individuals involved.  

3.  If warranted, the AOJ should then 
request verification of the veteran's 
alleged stressor(s) from the appropriate 
service authority, to include the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, VA 
22315-3802.  All information that might 
corroborate the veteran's alleged 
stressor(s) should be requested.  Any 
information obtained must be associated 
with the claims files.  If the search 
efforts result in negative results, 
documentation to that effect must be 
placed in the claims files.  

4.  Then, the AOJ should schedule the 
veteran for a VA examination to 
determine the nature and likely etiology 
of the claimed psychiatric disorder.  
The entire claims folder must be made 
available to the examiner in conjunction 
with this examination.   The examination 
report must reflect review of pertinent 
material in the claims folders.  The 
examiner must integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.  

5.  The AOJ should also schedule the 
veteran for a VA examination to determine 
the likely etiology of his hepatitis C.  
The entire claims folders must be made 
available to the examiner in conjunction 
with this examination.   The examination 
report must reflect review of pertinent 
material in the claims folders.  The 
examiner should provide an opinion 
whether it is at least as likely as not 
that the veteran has any disability 
manifested by hepatitis due to an event 
or incident of his service.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.  

6.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examinations and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.655 (2006).  In the event 
that the veteran does not report for any 
of the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

7.  After all of the above has been 
completed, the AOJ should readjudicate 
the veteran's claims for service 
connection for PTSD and for hepatitis C, 
taking into consideration any and all 
evidence that has been added to the 
record since its last adjudicative 
action.  If either benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case, which should include all 
pertinent law and regulations.  The 
veteran should then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).  

